DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Berner (US Pat. No. 3,516,324) and as evidenced by Caywood (US Pat. No. 1,000,715).
Regarding claim 1, Zebersky discloses a play structure comprising: a floor panel assembly comprising a side rail and a floor panel (Fig. 1, item 2 and par. [0035]; noting the “side rail” can simply be the outer portion of the floor panel that is adjacent the side edge and encompasses the hole), the side rail having a hole within the side rail (Fig. 1, proximate item 21 and par. [0044]; the hole/depression to receive item 41); a side panel configured to attach to the floor panel assembly in a perpendicular position and comprising a hole through a thickness of the side panel (Fig. 1, item 43 and par. [0044]; noting a receiving blind hole for the screw within the portion 41); and a bracket configured to attach the floor panel to the side panel and the side panel in an intermediate position prior to permanent attachment (Fig. 1, item 41; noting item 41 may be considered a “bracket” as “bracket” is defined dictionary.com as “a support…projecting from a wall or the like to hold or bear weight”), wherein the floor panel and the side panel are perpendicular in the intermediate position (Fig. 1, item 43 and item 1; and Fig. 2; noting this is how they would be assembled), and wherein the bracket comprises: a first portion configured to be inserted into and held in place within the hole of the floor panel (Fig. 1, proximate item 21); the first portion configured to protrude from the side panel when the bracket is disposed within the hole of the floor panel to temporarily connect the floor panel and the side panel in the intermediate position (pars. [0044]; noting this is functionally possible given the structure), and wherein the floor panel and the side panel are secured together by the bracket while in the intermediate position (pars. [0044]; again, noting this is functional language that is possible given the structure); and a permanent fastener configured to pass through the bracket and permanently attach the floor panel to the side panel in a perpendicular position (Fig. 2 and par. [0044]; noting the screw, item 27).  It is noted that Zebersky does not specifically disclose a bracket with a second portion attached to the first portion configured to protrude from floor panel, and to engage the hole of the side panel.  However, Zebersky discloses brackets that protrude from a side panel that may be used to temporarily secure an adjacent floor panel, the bracket allowing for permanent attachment using a screw (Fig. 1, item 41 and par. [0044]).  In addition, Berner discloses a plug that may be used in an assembly to fasten objects together, including the use of a permanent screw, and further including a second portion attached to the first portion (Fig. 1, proximate item 4, being the second portion and items 2 and 3 being the first portion) configured to protrude from a panel, and to engage the hole of another panel (see Caywood: Fig. 5; noting Caywood evidences that plug anchors of this kind may be used in a hole so that an extension of the anchor, i.e. a second portion, is beyond the wall, and so that the first portion may functionally engage a hole in panel, and the exposed second portion may functionally serve as a location bracket to connect to a hole of a second panel).  Finally, regarding reversing the names of the panels, it has been held that the mere reversal of parts is an obvious expedient.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)(see applicant’s Fig. 8; noting the structure can simply be stood on end to reverse the claimed names of the panels, i.e. the floor panel would become the side panel and vice versa).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zebersky to use a second portion attached to the first portion configured to protrude from a side panel, and to engage the hole of a floor panel as taught by Berner because doing so would be applying a known technique (using a fastening plug that fits into the hole of one panel, but may extend beyond the hole to server as a location means and connection point for another panel) to a known product (a toy house that uses bracket on a side panel to temporarily seat a relative floor panel) ready for improvement to yield predicable results (using a fastening plug in a hole of a side panel, the plug leaving an exposed portion which acts as a bracket to temporarily locate and seat a floor panel).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact panel on which the bracket would be located would be insignificant; that is, reversal of the names of the panels would be an obvious expedient.
Regarding claim 2, the combined Zebersky and Berner disclose that the bracket further comprises a cavity configured to receive the permanent fastener to pass there-through the bracket so as to permanently attach the side panel to the floor panel, wherein the permanent fastener is a screw (Berner: Fig. 6, item 28).
Regarding claim 3, the combined Zebersky and Berner disclose that the first portion of the bracket is configured to be held in place within the hole of the floor panel by friction ridges (Berner: Fig. 1, item 13 and/or items 20-22).  
Regarding claim 7, the combined Zebersky and Berner disclose that the second portion of the bracket comprises friction ridges configured to engage the hole of the side panel (Berner: Fig. 3, item 4; functionally possible given the structure).  
Regarding claim 8, the combined Zebersky and Berner disclose that a diameter of the first portion is greater than a diameter of the second portion (Berner: Fig. 4; noting the diameter created by items 20 on the second first portion), and wherein the bracket comprises a seat at which the first portion meets the second portion (Berner: Fig. 3, proximate item 17).  
Regarding claim 9, it is noted that the combined Zebersky and Berner do not specifically disclose that a diameter of the first portion is less than the thickness of the floor panel. However, regarding the diameter of the first portion as compared to the floor panel thickness, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [0092], disclosing no criticality for this relationship).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact first portion diameter as compared to the floor panel thickness would not make the invention perform differently: that this, the anchor would still connect two different pieces regardless of the exact diameter of the first portion as compared to the floor panel thickness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Swank (US Pat. No. 2,333,277) as evidenced by Caywood (US Pat. No. 1,000,715) and further in view of Ballou et al. (herein “Ballou”; US Pat. No. 6,991,413 B2).
Regarding claim 4, it is noted that the combined Zebersky and Berner do not specifically disclose that the first portion of the bracket is held in place within the hole of the floor panel by adhesive.  However, Ballou discloses that it is well known to use an adhesive with anchors (col. 1, lines 22-39).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zebersky and Berner to an adhesive to hold the first portion of the anchor/bracket in place as taught and suggested by Ballou because doing so would be use of a known technique (using adhesive to secure the anchor in place) to improve a similar product (an expansion anchor) in the same way (using adhesive to secure the expansion anchor in place).
Regarding claim 5, the combined Zebersky, Berner, and Ballou disclose that the first portion of the bracket comprises one or more cut-outs configured to allow the adhesive to flow through the first portion of the bracket (Berner: Fig. 1, item 5, and/or proximate item 9 of Fig. 1).


Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
The secondary reference of Swank has been replaced by Berner.  As such, all arguments directed toward Swank are moot.
	Applicant goes on to argue that “Swank and Zebersky in combination do not suggest…where the claimed brackets secure perpendicular panels in a temporary arrangement” (see Remarks, received 5/13/22, page 7).  Respectfully submitted, the Examiner disagrees.  Zebersky discloses protrusions/plugs/brackets, items 41, in Fig. 1 that allow for temporary arrangement (par. [0044]; noting the screw is added to “fixedly and/or permanently secure the plug”, so prior to that screw addition, the construction is considered “temporary”).
	No other arguments are advanced.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/3/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711